Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-18-1995

Chemetron Corp. v. Jones
Precedential or Non-Precedential:

Docket 94-3371




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Chemetron Corp. v. Jones" (1995). 1995 Decisions. Paper 311.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/311


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                           No. 94-3371


                      CHEMETRON CORPORATION

                                v.

          PHYLLIS JASKEY JONES; PAMELA JO SWANSINGER;
           SANDRA JASKEY HUJARSKI; PATRICIA HUJARSKI;
          TERESA HUJARSKI ROSS; JANICE JASKEY BUTVIN;
           FRANK BUTVIN; ROBERT BUTVIN; BRIAN BUTVIN;
          SUSAN BUTVIN; WALTER ANIELSKI; ARLENE VANS;
          YVONNE VANS BEKOSCKE; ANTHONY VANS; GREGORY
          VANS; CAROL SCHULTZ; MARY SHAFFER; BRITTANY
                   CULL; STEPHANIE SCHAFFER,

                                     Appellants.




         On Appeal from the United States District Court
            for the Western District of Pennsylvania
               (D.C. Civil Action No. 93-cv-01582)




       BEFORE:   SCIRICA, ROTH and SAROKIN, Circuit Judges


                   Argued on February 3, 1995


                            O R D E R

         IT IS ORDERED that the slip opinion in the above case,

filed on December 18, 1995, be amended as follows:


           On page 15, line 16, delete the word "known" and
           replace it with the word "unknown". The full
sentence should now read:
                For these reasons, we will affirm
                the district court's rulings that
                claimants were unknown creditors
                and that Chemetron's publication
                notice was sufficient.




                                   /s/    Jane R. Roth
                                         Circuit Judge


Dated:   December 21, 1995